80 U.S. 183 (____)
13 Wall. 183
STEINBACH
v.
INSURANCE COMPANY.
Supreme Court of United States.

*184 Messrs. A. Sterling, Jr., and A. Wolff, for the plaintiff in error.
Mr. William Shepard Bryan, contra.
*185 The CHIEF JUSTICE delivered the opinion of the court.
The only question in this case arises upon the construction of the policy sued upon.
It contained a clause providing that fireworks, among other things, should be specially written in the policy. Otherwise they were not to be covered by the insurance. It is not pretended that fireworks are included under the name of fire-crackers. But the plaintiff contends that they are included in the description of "other articles in his line of business." The answer to this is, that the policy itself requires that fireworks shall be specially written in it. They are among the goods described as specially hazardous, and add 50 cents on the $100 to the ordinary rate of insurance.
It is impossible to think they are described by the general terms used in the policy. The insurance was at the ordinary rates. There can be no doubt that the evidence was properly rejected; and the judgment of the Circuit Court must, therefore, be
AFFIRMED.